PER CURIAM.
The indictment charged plaintiff in error with feloniously taking and carrying away “six blank checks with stubs attached, each of the value of one cent, of the goods and personal property of the United States.” Section 5456, Rev. St. (U. S. Comp. St. 1901, p. 3683), makes it a felony to steal “any kind or description of property belonging to the United States.” Tn support of the assignment that the court erred in overruling the demurrer to, the indictment, *698the contention is made that “blaqk checks” do not constitute property. While the promise or the grant or. the obligation that may be expressed on paper is not a subject of larceny, it seems to us as' futile to claim that “blank checks” are not within section 5456 as it would be to say that the “legal blanks” in a lawyer’s office or at a stationer’s are not susceptible of ownership.
Respecting the charge, no claim is made that the questions of law involved in the case were not fully' and accurately stated to the jury. The exceptions rest on the mistaken assumption that it was error for the judge to review the evidence and express any opinion in relation thereto. Such expression is permissible in the federal courts, provided the jurors are instructed that the decision of questions of fact must be made by them. Allis v. U. S., 155 U. S. 117, 15 Sup. Ct. 36, 39 L. Ed. 91.
The assertion that the court, “when the motion for a new trial was made, summarily refused to allow said motion to be set for argument, but, on the contrary, overruled it, without any consideration whatever,” is not sustained by the record, which shows that counsel for plaintiff in error stated the grounds of the motion and presented his argument in support thereof, and that the court, “having heard said argument, and upon consideration,” overruled the motion. Compare Gourdain v. U. S., 154 Fed. 453, 83 C. C. A. 309.
The judgment is affirmed.